 In the Matter Of HIRSCH SHIRT CORPORATIONandUNITED GARMENTWORKERS OF AMERICA (AFFILIATED WITH THE A. F. OF L.)In the Matter of HIRscH SHIRT CORPORATIONandAMALGAMATEDCLOTHING WORKERS OF AMERICACases Nos. R-1113 and C-1189, respectivelyCERTIFICATION OF REPRESENTATIVESJune 17, 1339On April 28, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Election 1in the above-entitled proceeding.On May 20, 1939, the Board issuedan Amendment to Direction of Election.2The Direction of Election,as amended, directed that an election by secret ballot be conductedamong the production employees of Hirsch Shirt Corporation, Ham-mond, Indiana, herein called the respondent, who were employed bythe respondent during the pay-roll period next preceding May 19,1939, excluding supervisory, office, and maintenance employees, floor-ladies, porters, and machinists, to determine whether they desiredto be represented for the purposes of collective bargaining by Amal-gamated Clothing Workers of America, affiliated with the Congressof Industrial Organizations, or by United Garment Workers ofAmerica, affiliated with the American Federation of Labor, or byneither.Pursuant to the Direction of Election, as amended, an electionby secret ballot was conducted on June 2, 1939, under the directionand supervision of the Regional Director for the Thirteenth Region(Chicago, Illinois).On June 6, 1939, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued an IntermediateReport on the election, copies of which were duly served upon theparties.No objections or exceptions to the Intermediate Reporthave been filed by any of the parties.112 N. L.R. B 553212 N. L.R. B 56613 N. L. R. B., No. 37t 314DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Regional Director reported the following results of the bal-loting:Total number eligible---------------------------------------315Total number ballots cast----------------------------------Total number ballots cast for United Garment Workers of310America, affiliated with the American Federation of Labor--- 103Total number of ballots cast for Amalgamated Clothing Workersof America,affiliated with the Congress of Industrial Organi-zations---------------------------------------------------197Total number of ballots cast for neither labor organization-----5Total number of protested ballots--------------------------3Total number of void ballots--------------------------------2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIEDthat Amalgamated Clothing Workers ofAmerica, affiliated with the Congress of Industrial Organizations, hasbeen designated and selected by a majority of the production em-ployees of Hirsch Shirt Corporation, Hammond, Indiana, excludingsupervisory,office,and maintenance employees, floorladies, porters,and machinists, as their representative for the purposes of collectivebargaining and that, pursuant to Section 9 (a) of the Act, Amalga-mated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay,wages,hours of employment, and other conditions ofemployment.